          Case 1:08-cv-07253-GBD Document 115 Filed 10/21/19 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X

 YAAKOV LICCI, et al.,

                                   Plaintiffs,                            Case No.
                                                                          08-cv-7253(GBD)
                           -against-

 LEBANESE CANADIAN BANK, SAL,

                                   Defendant.

 -------------------------------------------------------------------- X

                                          NOTICE OF APPEAL
         Notice is hereby given that all plaintiffs in the above-captioned action appeal to the United

States Court of Appeals for the Second Circuit from the Memorandum Decision and Order of the

United States District Court for the Southern District of New York (Daniels, J.), dated September

20, 2019 (DE 113), which granted the defendant’s motion to dismiss. All plaintiffs herein hereby

appeal from each and every part of the aforementioned Decision and Order, and from any and all

other orders entered in this action that merged into the aforementioned Decision and Order.

Dated:    Brooklyn, New York
          October 19, 2019
                                                              Respectfully submitted,

                                                              THE BERKMAN LAW OFFICE, LLC
                                                              Attorneys for the Plaintiffs-Appellants


                                                              by:
                                                                    Robert J. Tolchin

                                                              111 Livingston Street, Suite 1928
                                                              Brooklyn, New York 11201
                                                              718-855-3627
